                                             Case 3:16-cv-04270-RS Document 389 Filed 05/04/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        NAVJEET SINGH BANGA,                             Case No. 16-cv-04270-RS (DMR)
                                   8                     Plaintiff,                          ORDER ON UNILATERAL
                                                                                             DISCOVERY LETTER RE:
                                   9               v.                                        PLAINTIFF'S EXPERT’S
                                                                                             DEPOSITION
                                  10        CHRIS GUS KANIOS, et al.,
                                                                                             Re: Dkt. No. 387
                                  11                     Defendants.

                                  12            The court has received Defendants’ unilateral discovery letter regarding the deposition of
Northern District of California
 United States District Court




                                  13   Plaintiff Navjeet Singh Banga’s economic damages expert Sidney Blum. [Docket No. 387.] This

                                  14   matter is suitable for determination without a hearing. Civ. L.R. 7-1(b).

                                  15   I.       BACKGROUND
                                  16            Banga disclosed Blum as an expert witness on July 10, 2020. [Docket No. 335-2 at ECF

                                  17   pp. 3-20 (Expert Disclosure).] On January 26, 2021, Banga filed a Motion for the Court’s

                                  18   Guidance Regarding Payment of Expert Witness’ Deposition Fee and Motion for Protective Order.

                                  19   [Docket No. 352.] In his motion, Banga described the parties’ dispute regarding the payment of

                                  20   Blum’s deposition fee of $6,500 in advance of his deposition and $2,000 hourly rate should the

                                  21   deposition exceed seven hours. He requested a protective order requiring Defendants to pay

                                  22   Blum’s stated flat fee or hourly rate in advance of any deposition. He also requested a protective

                                  23   order requiring Defendants to pay Blum $450 “for time spent in responding to Defendants’

                                  24   subpoena.” Id. at 7-8 (“Mr. Blum has notified that he requires $450 in responding to Defendants’

                                  25   subpoena.”).

                                  26            Defendants filed an opposition to the motion and a unilateral discovery letter brief in

                                  27   which they argued that Blum is not entitled to a flat fee, that the $6,500 daily and $2,000 hourly

                                  28   rates are not reasonable, that they are not required to pay the fee in advance of the deposition, and
                                          Case 3:16-cv-04270-RS Document 389 Filed 05/04/21 Page 2 of 4




                                   1   that Blum is not entitled to fees for deposition preparation, including time spent responding to

                                   2   their subpoena. [Docket Nos. 354, 355.] Defendants asked the court to order Blum to appear for

                                   3   deposition and set a reasonable hourly rate for Blum’s appearance pursuant to Federal Rule of

                                   4   Civil Procedure 26(b)(4)(E).

                                   5          The court issued an order on the parties’ submissions on February 8, 2021. [Docket No.

                                   6   357.] In its order, the court noted the discrepancy in the hourly rates for deposition and trial

                                   7   testimony cited in Banga’s July 10, 2020 expert disclosure and in Banga’s January 26, 2021

                                   8   motion and noted that there was no explanation for the rate increase in Banga’s motion papers.

                                   9   Accordingly, the court ordered Banga to file a statement explaining why Blum’s hourly rate had

                                  10   increased since the date of the disclosure, including a declaration by Blum addressing the same

                                  11   issue if necessary. The court ordered the parties to then meet and confer and if disputes remained,

                                  12   to file a joint letter addressing “the amount of Blum’s fee for deposition, whether Blum’s fee must
Northern District of California
 United States District Court




                                  13   be paid in advance of his deposition, and whether Blum may be compensated for time spent

                                  14   preparing for his deposition.” Id.

                                  15          Banga timely filed a statement regarding Blum’s fees along with a declaration by Blum.

                                  16   [Docket Nos. 358, 358-7 (Blum Decl., Feb. 16, 2021).] Although Blum’s declaration is silent as

                                  17   to any hourly rate for responding to a subpoena, his retention agreement with Banga states, “[i]n

                                  18   the event We are required to respond to a subpoena (e.g., producing documents in Our possession,

                                  19   providing testimony, cooperating with You, etc.) related to this engagement . . ., We will invoice

                                  20   you at $450 an hour.” [Docket No. 358-3.]

                                  21          The parties filed a joint discovery letter on February 26, 2021. [Docket No. 359.]

                                  22   Inexplicably, the parties’ letter did not include their dispute about whether Blum must be

                                  23   compensated for time spent to comply with the subpoena. The court issued an order on the

                                  24   parties’ joint letter on March 24, 2021. The court held that Blum is entitled to $800 per hour for

                                  25   deposition testimony; that Defendants and Banga must share the cost of Blum’s hourly fee ($750

                                  26   payable by Defendants; $50 payable by Banga); that Defendants and Banga must pay Blum for

                                  27   three hours of testimony at the $800 hourly rate at least 72 hours in advance; and that Blum shall

                                  28   be paid $800 per hour for any hours in excess of three, up to seven hours total. [Docket No. 371.]
                                                                                         2
                                           Case 3:16-cv-04270-RS Document 389 Filed 05/04/21 Page 3 of 4




                                   1   As the parties did not raise the issue of Blum’s fees for complying with the subpoena in the letter,

                                   2   the court did not rule on that issue.

                                   3          The parties scheduled Blum’s deposition for April 8, 2021 and Defendants served a notice

                                   4   and subpoena for his appearance and production of documents. Letter 2. Defendants state that

                                   5   they sent Blum their portion of the fees in advance of the deposition, pursuant to the court’s order.

                                   6   Banga produced Blum’s responsive documents to Defendants via email on April 7, 2021. Id.

                                   7   After one hour of testimony on April 8, 2021, Banga and Blum abandoned the deposition on the

                                   8   ground that Blum had spent two hours responding to Defendants’ document subpoena and one

                                   9   hour testifying and that “the prepaid amount ha[d] been used up.” [Docket No. 387-1 (Adelman

                                  10   Decl., Apr. 27, 2021) ¶ 5, Ex. 2 (Blum Dep.) 37-38.] Despite the claim that Blum spent two hours

                                  11   responding to the subpoena, Banga sent defense counsel an invoice from Blum on April 9, 2021

                                  12   for 1.4 hours of time at the hourly rate of $800 for the following tasks: “read fourth amended
Northern District of California
 United States District Court




                                  13   notice of depositon [sic] and prepare response, mostly related to emails,” “call with Banga to

                                  14   discuss document production,” and “send documents to Banga.” Adelman Decl. Ex. 3.

                                  15   Defendants state that they offered to pay Blum $450 for his time spent responding to the subpoena

                                  16   (which was the amount Banga previously requested in his administrative motion) but that Banga

                                  17   and Blum refused. Letter 2.

                                  18          Defendants now move to compel Blum to appear for an additional seven hours of

                                  19   deposition, or in the alternative, to exclude Blum from testifying altogether. They also move for

                                  20   an order compelling Banga and Blum “to produce all communications between them relating to

                                  21   compensation and those where Plaintiff provided Blum with facts, data, or assumptions he relied

                                  22   upon in forming opinions,” arguing that Banga and/or Blum have failed to produce discoverable

                                  23   documents. Id. at 2-3; Adelman Decl. Ex. 1 at 2 (email from Banga stating, “many documents I

                                  24   received are attorney privileged documents so the production you have received is not all the

                                  25   information that Mr Blum processed”).

                                  26          The parties created this problem themselves. The court ordered them to submit a joint

                                  27   letter regarding all remaining disputes related to Blum’s deposition, including any fees for

                                  28   responding to the subpoena, but they failed to do so. Although the only submission before the
                                                                                         3
                                          Case 3:16-cv-04270-RS Document 389 Filed 05/04/21 Page 4 of 4




                                   1   court is Defendants’ unilateral letter, the court has enough information from the parties’ prior

                                   2   filings to rule on the dispute about whether Blum must provide additional testimony. The court

                                   3   orders the following: Blum has already appeared for one hour of his deposition. Defendants are

                                   4   entitled to up to an additional six hours of testimony by Blum, payable at the previously-ordered

                                   5   rate for deposition testimony of $800 per hour ($750 payable by Defendants; $50 payable by

                                   6   Banga). As Defendants have already paid their share for three hours of deposition testimony,

                                   7   Blum must provide two hours of deposition testimony at no additional charge. Blum must also

                                   8   provide up to an additional four hours of deposition testimony upon Defendants’ request; Blum’s

                                   9   $800 hourly fee for such testimony is payable by Defendants and Banga within 24 hours of the

                                  10   completion of his deposition, as previously ordered. The parties shall immediately meet and

                                  11   confer to select a date for Blum’s deposition to take place by videoconference. The deposition

                                  12   shall take place by no later than May 28, 2021. At least 72 hours in advance of the deposition,
Northern District of California
 United States District Court




                                  13   Defendants shall pay Blum the flat fee of $450 for all of the time he spent responding to their

                                  14   subpoena, which is the amount Banga previously requested in his administrative motion.

                                  15          Defendants’ request for an order compelling Banga and Blum to produce additional

                                  16   documents is a newly raised issue. They claim that Banga is withholding responsive documents

                                  17   based on the attorney-client privilege. The court does not know whether this is an accurate

                                  18   statement of Banga’s position, but if it is, it is unclear how that privilege applies here. The parties

                                  19   shall immediately meet and confer regarding Banga and Blum’s production of documents in

                                  20   response to Defendants’ subpoena to Blum. If disputes remain after meeting and conferring, the

                                  21   parties shall submit a joint letter in accordance with the undersigned’s Standing Order by no later

                                       than May 11, 2021.                                                     ISTRIC
                                                                                                          ES D
                                  22
                                                                                                         T          TC
                                  23          Defendants’ remaining requests are denied.               TA
                                                                                                                              O
                                                                                                   S




                                                                                                                               U
                                                                                                  ED




                                                                                                                                RT




                                  24
                                                                                                                     DERED
                                                                                              UNIT




                                                                                                               O OR
                                  25          IT IS SO ORDERED.                                        IT IS S
                                                                                                                                    R NIA




                                  26   Dated: May 4, 2021
                                                                                                                na M      . Ryu
                                                                                              NO




                                                                                                       dge Don
                                                                                          ______________________________________
                                                                                                                                  FO




                                  27
                                                                                                     JuDonna
                                                                                                RT




                                                                                                              M. Ryu
                                                                                                                                LI




                                  28
                                                                                                  E R States Magistrate Judge
                                                                                                United
                                                                                                  H




                                                                                                                               A




                                                                                                      N                    C
                                                                                          4             D    IS T RIC TOF
